Mr. Justice Baker delivered the opinion of the court. In an action of the fourth class in the Municipal Court, submitted to a jury, defendants’ motion for a new trial was overruled and judgment entered on the verdict against defendants for $200 and costs December 28, 1908, and thirty days given to defendants in which to file their “bill of exceptions.” Ho other order in reference to the filing of a bill of exceptions, statement or stenographic report was made in the cause until February 6, 1909, when this order was entered: “On motion of counsel for defendants, it is hereby ordered that the time for filing bill of exceptions in the above entitled cause be and the same hereby is extended ten days.” There is nothing to show that the plaintiffs knew or consented to such order, or that the bill of exceptions was signed or filed with their consent. The Municipal Court was without power after the expiration of thirty days from the entry of the judgment to grant an extension of time for filing a bill of exceptions, statement or stenographic report; Lassers v. The North German Lloyd Steamship Co., 244 Ill. 570. In view of that decision we think that the bill of exceptions in this case did not become a part of the record and that it must be ignored. M. K. & T. Ry. Co. v. Russell, 60 Fed. Rep. 501; Devine, Admr. v. The Prudential Ins. Co., 156 Ill. App. 477. Since no error is assigned which appears of record otherwise than by such bill of exceptions, the judgment of the Municipal Court must be affirmed. Affirmed.